Citation Nr: 1027947	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disorder.  

2.  Entitlement to service connection for a bilateral hand 
disorder.  

3.  Entitlement to service connection for a bilateral wrist 
disorder.  

4.  Entitlement to service connection for neurological disorder 
manifested by numbness in the arms and legs to include as due to 
an undiagnosed illness.

5.  Entitlement to service connection for a bilateral eye 
disorder.  

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to an initial compensable disability rating for 
residuals of left distal fibula fracture.  

9.  Entitlement to an initial compensable disability rating for 
urticaria.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to May 1992 to 
include service in Southwest Asia from August 1990 to April 1991.  
While the Veteran is not in receipt of a medal denoting combat an 
August 2007 hand-written note on the claims file indicates that 
combat was conceded based on the circumstances of the Veteran's 
service.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The Veteran indicated on his September 2007 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing was 
scheduled for April 2010 and the Veteran was provided notice of 
this hearing in March 2010.  In an April 2010 Report of Contact 
the Veteran indicated that he would not be able to attend the 
April 2010 hearing and asked to be rescheduled.  Another Travel 
Board hearing was scheduled for June 2010 and the Veteran was 
provided notice of this hearing in April 2010.  However, the 
Veteran failed to report to the June 2010 scheduled hearing and 
failed to explain his absence.  Therefore, the Board hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

The Board notes that in an April 2008 supplemental statement of 
the case the RO included the issue of entitlement to service 
connection for an anxiety disorder and depression, not otherwise 
specified, with posttraumatic stress disorder (PTSD) symptoms.  
However, the Board notes that the RO granted service connection 
for an anxiety disorder and depression, not otherwise specified, 
with PTSD symptoms by rating decision dated in October 2007.  
Significantly, this rating decision also noted that the grant of 
service connection for a psychiatric disorder along with the 
assignment of a 30 percent disability rating resolved the issues 
of entitlement to service connection for memory loss, anger 
problems, PTSD, and sleep disorder and entitlement to a 10 
percent disability rating based on multiple nonservice-connected 
disabilities.  

The issues of entitlement to service connection for migraine 
headaches and entitlement to initial compensable disability 
ratings for left distal fibula fracture and urticaria are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's active duty included service in Southwest Asia 
during the Persian Gulf War.

2.  The Veteran does not have a bilateral shoulder disorder or a 
separate undiagnosed disability manifested by symptoms involving 
bilateral shoulder pain.

3.  The Veteran does not have a bilateral hand disorder or a 
separate undiagnosed disability manifested by symptoms involving 
bilateral hand pain.

4.  The Veteran does not have a bilateral wrist disorder or a 
separate undiagnosed disability manifested by symptoms involving 
bilateral wrist pain.

5.  The Veteran does not have a neurological disorder manifested 
by numbness in the arms or legs or a separate undiagnosed 
disability manifested by symptoms of numbness in the arms or 
legs.

6.  A preponderance of the evidence is against a finding that 
there was an in-service super-imposed injury or disease to the 
eyes.

7.  Keratoconus was first manifested many years after service, 
and there is no competent evidence of record that it is in any 
way related to service.

8.  There is no competent medical evidence of bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.  A bilateral hand disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

3.  A bilateral wrist disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

4.  A neurological disorder manifested by numbness of the arms 
and legs, to include as due to an undiagnosed illness, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

5.  The criteria for establishing entitlement to service 
connection for an eye disorder are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(c),  4.9 (2009).

6.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that bilateral 
shoulder/hand/wrist disorders, a neurological disorder manifested 
by numbness in arms and legs, a bilateral eye disorder, and 
bilateral hearing loss are related to his service with the United 
States Army from January 1990 to May 1992.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be shown 
by satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no official 
record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do 
not establish a presumption of service connection; instead, they 
ease the combat veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
statute provides a basis for determining whether a particular 
injury was incurred in service but not a basis to link the injury 
etiologically to the current condition.  See Cohen v. Brown, 10 
Vet. App. 128, 138 (1997). 

In addition, service-connected disability compensation may be 
paid to: (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed in 
paragraph (b) of [38 C.F.R. § 3.317]"; (3) which "became 
manifest either during active military, naval or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2006"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be attributed 
to any known clinical diagnosis."  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, and gastrointestinal 
signs or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Also, "chronic" refers 
to  disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6- month period.  The 6- month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).



Analysis

1.	 Bilateral Shoulder/Hand/Wrist disorders as well as 
numbness of the arms and legs

The Veteran's service treatment records are negative for 
complaints regarding the arms and legs.  Significantly, his April 
1992 separation examination shows normal "upper extremities" 
and "lower extremities" and in an April 1992 "Report of 
Medical History" the Veteran denied "swollen or painful 
joints," "broken bones," "bone joint or other deformity," 
"painful or 'trick' shoulder or elbow," "'trick' or locked 
knee," and "paralysis."       

The Veteran was afforded a general VA examination in March 2005.  
At that time he complained of numbness in the hands, shoulders, 
and arms, on and off, especially when he sleeps or he has got 
some pressure on this region while sitting.  He did not have any 
ongoing problem.  He stated that this was going on during service 
as well, but he did not report this problem to the medical 
facility during service.  The problem was getting worse to the 
extent that sometimes he experiences diminished grip and he is 
unable to hold the article for a long period of time.  The 
Veteran reported that his sleep gets disturbed because of the 
pain and numbness in the shoulders and the arm region of the 
hands.

Oh physical examination, the Veteran had normal sensation, motor 
power, and bulk of the shoulder girdle muscles, upper arms, and 
the hands.  No neurological deficits were detected in both upper 
extremities.  Examination of both shoulder joints was 
unremarkable with full range of motion.  The impression was no 
neurological deficit found in the arms or legs.    

Also of record are VA treatment records dated from October 1992 
to November 2007 and private treatment records dated from May 
2001 to December 2006.  These records primarily reflect treatment 
for the Veteran's psychiatric and eye problems and are negative 
for a diagnosis of bilateral shoulder/hand/wrist disorders or a 
neurological disorder manifested by numbness in the arms and 
legs.  

As there are no objective indications of bilateral shoulder, 
wrist, or hand disorders and no complaints of numbness of the 
arms or legs during service or to a degree of 10 percent or more 
within one year of separation from service, service connection 
under 38 C.F.R. § 3.317 is not warranted.  

Also, there is no current diagnosis of either a bilateral 
shoulder, wrist, or hand disorder or a neurological disorder 
manifested by numbness of the arms or legs in the claims file.  
Current disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has 
carefully considered the Veteran' lay statements in support of 
the contention that he has a bilateral shoulder, wrist, or hand 
disorder and a neurological disorder manifested by numbness of 
the arms or legs.  However, a diagnosis of such disorders is not 
capable of lay observation and requires medical expertise.  See 
Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

 Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for disorders of the 
bilateral shoulders, wrists, or hands and a neurological disorder 
manifested by numbness of the arms or legs.  38 U.S.C.A. § 
5107(b).

2.	 Eye disorder

The Veteran's May 1989 enlistment examination shows that he had 
visual acuity of 20/200 in the right eye corrected to 20/15, 
20/15 in the left eye, and reportedly wore glasses or contact 
lenses.  However, there was no evidence of any associated eye 
disease or injury or any cause given other than simple refractive 
error.

Upon separation examination in April 1992 the Veteran's visual 
acuity was 20/200, in the right eye, 20/20 in the left eye, and 
reportedly wore glasses or contact lenses.  However, there was no 
evidence or keratoconus or other disease or injury.   Absent 
superimposed injury or disease during service, refractive error 
is not a disability within the meaning of the law and regulations 
governing the award of VA compensation benefits. 38 C.F.R. § 
3.303(c).

VA outpatient treatment records show an impression of keratoconus 
as early as 2002.  Significantly, a January 2003 VA treatment 
report notes an impression of keratoconus beginning in 2002 
corrected by wearing hard contact lens.  Keratoconus is a 
noninflammatory, usually bilateral protrusion of the cornea.  See 
Dorland's Illustrated Medical Dictionary 973 (30th ed. 2003).

The Board finds that the preponderance of the evidence is against 
service connection for an eye disorder to include keratoconus.  
First, there is no evidence of a keratoconus during military 
service.  As above, the May 1989 and April 1992 examination 
reports show decreased vision in the right eye but are negative 
for keratoconus.  Furthermore, there is no record of keratoconus 
until 2002, approximately 10 years after service.  Such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Here, however, any statements as to continuous eye 
problems since service are not found to be persuasive in light of 
the fact that the separation examination is negative for 
Keratoconus and the Veteran did not raise a claim until over a 
decade following discharge.  For these reasons, continuity of 
symptomatology has not here been established, either through the 
competent evidence or through the Veteran's statements and 
testimony.  Moreover, there is no medical evidence in the record 
that links the Veteran's keratoconus to an incident of the 
Veteran's active military service.

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for keratoconus.  As the evidence is not in 
relative equipoise, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

3.	 Hearing loss

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more 
that one year after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).  In fact, a claimant may establish direct service 
connection for a hearing disability which initially manifests 
itself several years after separation from service on the basis 
of evidence showing that the current hearing loss is causally 
related to injury or disease suffered in service.  Hensley v. 
Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide: "For 
the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  This regulation defines hearing loss disability for 
VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from zero to 20 
dB, and higher threshold levels indicate some degree of hearing 
loss).

The Veteran's service treatment records include an audiological 
examination report conducted during the Veteran's enlistment in 
May 1989 which reveals the following:
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5
5
0
0
5
Left Ear
0
0
0
0
0

Puretone Threshold Average
Right Ear
3
Left Ear
0

In his May 1989 "Report of Medical History" the Veteran denied 
"hearing loss."  An audiological examination report dated in 
June 1990 revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5
5
0
5
10
Left Ear
10
5
0
5
5

Puretone Threshold Average
Right Ear
5
Left Ear
5

An audiological examination report dated in March 1992 revealed 
the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10
0
0
0
5
Left Ear
15
0
0
0
10

Puretone Threshold Average
Right Ear
3
Left Ear
5

An audiological examination upon separation in April 1992 
reported the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10
0
0
0
5
Left Ear
15
0
0
0
10

Puretone Threshold Average
Right Ear
3
Left Ear
5

In his April 1992 "Report of Medical History" the Veteran also 
denied "hearing loss."

In October 2004, approximately 11 years after his discharge from 
service, the Veteran submitted a claim for service connection for 
bilateral hearing loss.  In connection with this claim the RO 
obtained VA treatment records dated from October 1992 to November 
2007 and private treatment records dated from May 2001 to 
December 2006.  These records primarily reflect treatment for the 
Veteran's psychiatric and eye problems and are negative for 
complaints of or treatment regarding bilateral hearing loss.  

In this case, the Board finds that service connection for 
bilateral hearing loss is not in order.  There is no evidence of 
a diagnosis of bilateral hearing loss for VA compensation 
purposes.  The available in-service audiological examination 
reports do not show that the Veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Also, post-
service treatment records are negative for complaints of or a 
diagnosis of bilateral hearing loss.  As was stated earlier, 
current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  The Board has also carefully considered the Veteran' lay 
statements in support of the contention that he has bilateral 
hearing loss.  However, a diagnosis of bilateral hearing loss is 
not capable of lay observation and requires medical expertise.  
See Buchanan, 451 F.3d at 1335; Jandreau, 492 F.3d at 1372; 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  
As there is no evidence of a current diagnosis of bilateral 
hearing loss the claim for service connection must be denied.  38 
U.S.C.A. § 5107(b).



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in November 2004, 
December 2004, January 2005, and December 2006 letters and the 
claim was readjudicated in an April 2009 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant a general physical 
examinations, and afforded the appellant the opportunity to give 
testimony before the Board although he declined to do so.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection 
with the bilateral eye disorder and bilateral hearing disorder 
claims.  VA need not conduct an examination with respect to these 
claims decided herein because the information and evidence of 
record contains sufficient competent medical evidence to decide 
the claim.  With regard to the eye disorder claim, there is no 
competent evidence that suggests a causal link between the 
claimed disorder and any incident of active duty or that the 
conditions may be associated with the Veteran's service.  Indeed, 
in view of the 10 year gap between the keratoconus and active 
duty, relating this disorder to the Veteran's military service 
would be entirely speculative.  With regard to the bilateral 
hearing loss, available medical records are negative for either 
complaints of hearing loss or a diagnosis of bilateral hearing 
loss.  Therefore, there is no duty to provide an examination or a 
medical opinion with regard to these issues.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a bilateral shoulder disorder is denied. 

Service connection for a bilateral hand disorder is denied.  

Service connection for a bilateral wrist disorder is denied.  

Service connection for neurological disorder manifested by 
numbness in the arms and legs is denied.

Service connection for a bilateral eye disorder is denied.  

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran's service treatment records show complaints of 
migraine headaches.  Specifically, an April 1992 "Report of 
Medical History" shows complaints of "frequent or severe 
headaches" and a history of migraine headaches for past 4 to 5 
years.  The Veteran was examined by a VA physician in March 2005.  
The examiner noted the Veteran's history of headaches and 
diagnosed migraine headaches.  

Unfortunately, the March 2005 VA physician did not provide an 
opinion as to whether it was as likely as not that the Veteran's 
headaches were incurred in or related to his military service.  
As such, another examination is warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Also, the Veteran was most recently afforded a VA general 
examination regarding his service-connected residuals of left 
distal fibula fracture and urticaria in March 2005.  This 
examination report shows complaints of some numbness on the left 
fourth toe which the examiner noted could be from neuroma or 
metatarsalgia.  However, the examiner failed to opine as to 
whether the neuroma or metatarsalgia was related to the residuals 
of left distal fibular fracture.  The examination report also 
shows complaints of outbreaks of hives requiring the Veteran to 
miss two weeks of work in the last year.  However, there is no 
indication of how many attacks occur over a 12 month period, how 
long they last, or whether they are controlled by 
immunosuppressive therapy, antihistamines, or sympathomimetics 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7825.  

The Veteran was subsequently scheduled for specific examinations 
of the joints and skin in April 2007 but failed to report to 
these examinations.  In the Veteran's September 2007 VA Form 9, 
he argued that his appeal was not properly evaluated as he was 
not given specialized examinations specific to his claimed 
disabilities.  Therefore, the Board finds that another VA 
examination of the Veteran's left leg and skin is warranted.  The 
Veteran is also notified that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should afford the March 2005 
VA examiner the opportunity to supplement his 
report and specifically opine whether it is 
at least as likely as not that the 
Veteran's migraine headaches were incurred in 
or are otherwise related to the Veteran's 
military service.  

The VA examiner is specifically directed to 
review the service treatment records showing 
complaints of migraine headaches for the past 
4 to 5 years in an April 1992 "Report of 
Medical History."  
  
If the March 2005 VA examiner is unable to 
complete this request or another examination 
is needed, the AMC/RO should schedule the 
Veteran for a new VA examination and direct 
the new examiner to include such an opinion.

2.  Schedule the Veteran for VA examinations 
to identify  the current level of impairment 
resulting from his service-connected 
residuals of left distal fibula fracture and 
urticaria.  The Veteran should also be 
notified that when a claimant fails to report 
for an examination scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b).  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  All necessary tests, 
including range of motion testing, should be 
conducted.  

With regard to the left leg disorder, the 
examiner should opine whether the Veteran's 
complaints of numbness on the left fourth toe 
during the March 2005 VA general examination 
are the result of a neuroma and/or 
metatarsalgia and, if so, whether this 
neuroma and/or metatarsalgia are related to 
the service-connected residuals of left 
distal fibula fracture.  

With regard to the skin disorder, the 
examiner should note how many attacks occur 
over a 12 month period, how long they last, 
and whether they are controlled by 
immunosuppressive therapy, antihistamines, or 
sympathomimetics.

3.  After completing any additional necessary 
development the RO should readjudicate the 
appeal.  In readjudicating the appeal the RO 
should consider whether the Veteran is 
entitled to a separate disability rating for 
any neurological aspects regarding the left 
distal fibular fracture.  The RO should also 
consider whether  the Veteran's residuals of 
left distal fibular fracture would be more 
appropriately rated under DCs 5270-5274 
pertaining to the ankle.  If the claim is 
still denied the RO must furnish the Veteran 
and his representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


